United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                      June 28, 2007
                      IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk


                                         No. 06-60827
                                       Summary Calendar


AI MING JIANG,

                                                     Petitioner,

versus

ALBERTO R GONZALES, U.S. ATTORNEY GENERAL,

                                                     Respondent.

                                         --------------------
                              Petition for Review of an Order of the
                                  Board of Immigration Appeals
                                      BIA No. A98 719 974
                                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Ai Ming Jiang, a native and citizen of the People’s Republic

of China, petitions this court for review of the Board of

Immigration Appeal’s (BIA) order affirming the immigration

judge’s (IJ) order denying his motion to reopen removal

proceedings.         When, as here, the BIA adopts the IJ’s decision, we

may review the IJ’s decision.                  See Mikhael v. INS, 115 F.3d 299,



         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 06-60827
                                  -2-

302 (5th Cir. 1997).    A “highly deferential abuse of discretion

standard” applies in reviewing the BIA’s denial of a motion to

reopen.    Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).

       Jiang argues that his due process rights were violated

because he never had the opportunity to have his asylum claim

heard on its merits.    He maintains that his motion to reopen

should have been granted because he was not properly advised of

his duty to provide the immigration court with an address in a

language he understood.    He asserts that the I-213 form showing

that he did receive such notice was suspect because statements in

it were false.

       Jiang has not proven that any information contained in the

I-213 form was false.    Accordingly, the BIA’s factual

determination that Jiang was warned of the requirement of

providing an address and the consequences of failing to appear is

supported by substantial evidence in the record.     See Ontunez-

Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002); Calderon-

Ontiverios v. INS, 809 F.2d 1050, 1053 (5th Cir. 1986).     As Jiang

was informed of his duty to provide the immigration court with

his address and failed to do so, he was not entitled to notice of

the removal hearing.    8 U.S.C. § 1229a(b)(5)(B).   For the same

reason, the constitutional requirement of due process was also

met.    See United States v. Estrada-Trochez, 66 F.3d 733, 735-36

(5th Cir. 1995).    Accordingly, Jiang has not shown that the BIA

abused its discretion by denying his motion to reopen on the
                              No. 06-60827
                                   -3-

ground that he did not receive notice of the hearing.      See Lara,
216 F.3d at 496.

     Jiang additionally argues that the BIA and IJ abused their

discretion by not reopening his removal proceedings on the ground

that he had shown exceptional circumstances for not attending the

hearing.    While he acknowledges that his motion to reopen was not

filed within the 180-day time limit for filing a motion to reopen

on this ground, he maintains that this time limit should have

been equitably tolled.

     Assuming arguendo that equitable tolling applies to the

deadline at issue here, Jiang has not shown the exceptional

circumstances necessary to be entitled to reopen his removal

proceedings.   Jiang did not attend the removal hearing because he

did not provide the immigration court with his address as

required.   Accordingly, he did not show that his failure to

attend the hearing was caused by exceptional circumstances beyond

his control.     See § 1229a(e)(1).   Jiang has not shown that the

BIA abused its discretion by denying his motion to reopen on the

ground that he did not attend the hearing due to exceptional

circumstances.     See Lara, 216 F.3d at 496.

     PETITION FOR REVIEW DENIED.